RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4499-16T1

M.M.,

           Plaintiff-Respondent,

v.

M.P.,

           Defendant-Appellant.


                    Submitted December 19, 2018 – Decided February 21, 2019

                    Before Judges Ostrer, Currier, and Mayer.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Cumberland County,
                    Docket No. FV-06-1097-17.

                    Helmer, Conley & Kasselman, PA, attorneys for
                    appellant (Patricia B. Quelch, of counsel and on the
                    brief).

                    Rone & Kowalski, LLC, attorneys for respondent (Amy
                    K.Z. Catlett, on the brief).

PER CURIAM
        Defendant M.P. (Marc)1 appeals from the entry of a final protective order

(FPO) issued under the Sexual Assault Survivor Protection Act (SASPA),

N.J.S.A. 2C:14-13 to -21.      Because we conclude plaintiff M.M. (Melissa)

satisfied her burden of demonstrating a predicate act as defined under SASPA,

and there was a possibility of future risk to her safety and well-being, we affirm.

However, because there is no statutory basis under SASPA for the award of

attorney's fees, and we discern no other rule permitting them, we vacate the fee

award.

        We derive the following facts from the parties' testimony at trial. Marc

owned a business that served as a computer network administrator for Melissa's

employer. Melissa testified that, at the request of her employer, she brought a

computer to Marc for servicing. As Marc and Melissa conversed, Marc offered

Melissa a glass of whiskey. Although she took only a little sip, Melissa stated

she began to feel "a little lightheaded and a little loopy."

        Marc asked Melissa to come over to his desk to show her something on

his computer.      Melissa backed away after seeing pornographic material

displayed on Marc's computer screen. As she did so, Melissa stated Marc

approached her, put his hand in her pants, and touched her "private area."


1
    We use initials and pseudonyms for the parties' privacy.
                                                                           A-4499-16T1
                                         2
Melissa swiped Marc's hand away and turned to grab her bag. As she turned,

Marc put his fingers to his nose, smelled them, and smiled at Melissa, stating:

"[Y]ou're not going to leave me with my dick hard."

      As Melissa bent down to pick up her bag, she felt Marc grab her from the

back, open her pants, and try to put his hand down her pants. Melissa grabbed

her bag, ran out of the building, and drove away. The next week, Melissa stated

Marc called her office "five to ten" times. Melissa answered the phone once,

and Marc asked her if they were "okay" and if "everything" was "okay."

      Marc disputed Melissa's account of the events. He said that he carried the

computer from Melissa's car into his office. As they discussed the computer,

Melissa asked him for a drink of whiskey. Marc told Melissa to help herself,

which she did, filling her cup twice. Melissa discussed "personal issues" with

Marc, telling him she preferred older men like him, who was in his sixties, to

men her own age. When Melissa told Marc she needed "somebody to buy her

breast augmentation," Marc said he began to gather his belongings, and shut

down his computer.

      Melissa came behind Marc's desk and stood close to him. Marc claims

there was a Facebook page open on his computer, not pornography. He denied

unbuttoning Melissa's pants, putting his hand down her pants or making "any


                                                                         A-4499-16T1
                                       3
comments to her about his penis." Marc denied any interaction with Melissa

after that date.

      Eleven days after the incident, Melissa applied for a temporary protection

order (TPO) against Marc under SASPA, alleging sexual contact and attempted

sexual contact. On May 18, 2017, following a two-day hearing, a Family Part

judge issued an FPO against Marc. During the hearing, Melissa testified the

incident left her traumatized, prompting her to seek treatment from a

psychologist. She stated she continued to suffer from recurring nightmares,

panic attacks, and post-traumatic stress disorder.

      In an oral decision, the Family Part judge found Marc's "accusations to

not be believable . . . not credible, not something I believe truly happened in

regard to this matter." He described Melissa as "often crying," in "continual

distress," and exhibiting "anxious behavior" during the hearing, which would be

"very difficult for her to fake." The judge found Melissa's testimony to be "far

more believable" than that given by Marc.

      The judge concluded a predicate act occurred as Marc engaged in "non-

consensual contact" with Melissa, touching her private area and buttocks. He

further determined an FPO was necessary for two reasons: 1) Melissa testified

the incident traumatized her, leading her to seek psychological treatment; and 2)


                                                                         A-4499-16T1
                                        4
to protect Melissa because of the "limited economic opportunity" existing in

Cumberland County, 2 which creates "a possibility that these two parties would

cross and accidentally run into each other somewhere." Thus, the Family Part

judge determined Melissa's safety was at risk "because of her concern that she

could come across [Marc] in the future."

        At the close of the hearing, plaintiff's counsel requested counsel fees and

punitive damages.3 After the submission of an affidavit of services,4 the trial

court issued a written decision and order on August 15, 2017, awarding counsel

fees of $2250 and costs of $66.93. The judge analyzed the factors set forth in

Rule 5:3-5 to make his determination.

        On appeal, Marc argues: 1) the Family Part judge erred in finding non-

consensual sexual contact between Marc and Melissa, and that he posed a

possibility of future risk to her safety and well-being; 2) N.J.S.A. 2C:14-16(a)(2)

is unconstitutionally vague; and 3) the Family Part judge erred in awarding

attorney's fees.



2
    Melissa and Marc both reside in Cumberland County.
3
  The judge declined to consider punitive damages as he determined such
damages were "extraordinary relief" not provided for under SASPA.
4
    Marc did not reply to plaintiff counsel's affidavit.
                                                                           A-4499-16T1
                                          5
      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We owe substantial deference to the Family Part's

findings of fact because of its special expertise in family matters. Id. at 413.

However, we owe no special deference to the trial judge's "interpretation of the

law and the legal consequences that flow from established facts." Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      Prior to the enactment of SASPA in 2016, a victim of sexual violence

could only obtain a restraining order under the Prevention of Domestic Violence

Act (PDVA), N.J.S.A. 2C:25-17 to -25, unless the victim pursued criminal

charges and a restraining order was imposed pursuant to a sentence. The PDVA,

however, defines "victim of domestic violence" as a person who satisfies one of

several identified domestic relationships, including a spouse, former spouse, a

person with whom the defendant had a child in common, or a person with whom

the defendant had a dating relationship. N.J.S.A. 2C:25-19(d). This left a person

"subjected to sexual violence in a random encounter or in less than a dating

relationship" with no recourse to obtain a restraining order. R.L.U. v. J.P.,

      N.J. Super.         ,        (App. Div. 2018) (slip op. at 5). SASPA was

intended to fill this gap. Ibid.

      Under SASPA,


                                                                         A-4499-16T1
                                          6
             Any person alleging to be a victim of nonconsensual
             sexual contact, sexual penetration, or lewdness, or any
             attempt at such conduct, and who is not eligible for a
             restraining order as a "victim of domestic violence" as
             defined by [the PDVA] may . . . file an application with
             the Superior Court . . . alleging the commission of such
             conduct or attempted conduct and seeking a temporary
             protective order.

             [N.J.S.A. 2C:14-14(a)(1)].

      A Superior Court judge can issue an emergency ex parte temporary

protective order "when necessary to protect the safety and well-being of an

alleged victim." N.J.S.A. 2C:14-15(a). The trial court may issue an FPO under

N.J.S.A. 2C:14-16(a) when a plaintiff demonstrates the allegations made in the

TPO by a preponderance of the evidence. The court shall consider, but is not

limited, to the following two factors when making its determination:

             1) the occurrence of one or more acts of nonconsensual
             sexual contact, sexual penetration, or lewdness, or any
             attempt at such conduct, against the alleged victim; and

             2) the possibility of future risk to the safety or well-
             being of the alleged victim.

             [N.J.S.A. 2C:14-16(a)].

      Marc contends that Melissa did not satisfy either of these factors. We

disagree. In considering the first factor, we are satisfied the trial court's finding




                                                                             A-4499-16T1
                                          7
that Marc engaged in nonconsensual sexual conduct with Melissa was supported

with "adequate, substantial, credible evidence." Cesare, 154 N.J. at 412.

      Under SASPA, "sexual contact" is "an intentional touching by the . . .

actor, either directly or through clothing, of the victim's . . . intimate parts for

the purpose of degrading or humiliating the victim or sexually arousing or

sexually gratifying the actor." N.J.S.A. 2C:14-14(a)(1). "Intimate parts" means

"sexual organs, genital area, anal area, inner thigh, groin, buttock or breast of a

person." N.J.S.A. 2C:14-14(a)(1).

      The trial judge found Melissa to be credible in her testimony that Marc's

hand went into her pants, touching her "private area" and her buttocks. Her

testimony satisfies the definition of nonconsensual sexual contact of Melissa's

"intimate parts" under N.J.S.A. 2C:14-16(a)(1). Therefore, she established a

predicate act.

      The second factor to be considered under N.J.S.A. 2C:14-16(a)(2), prior

to the entry of an FPO, is whether Marc posed a "possibility" of future risk to

Melissa's safety or well-being. Marc asserts that this factor is unconstitutionally

vague, contending the words "possibility," "risk," "safety," and "well-being"

require a trial court to engage in a "subjective analysis" of the words' meanings

and fail to qualify the "risk" to a plaintiff is one created by the defendant.


                                                                            A-4499-16T1
                                         8
      "[W]henever a challenge is raised to the constitutionality of a statute, there

is a strong presumption that the statute is constitutional." State v. Muhammad,

145 N.J. 23, 41 (1996). This presumption requires a reviewing court to analyze

a statute assuming "the legislature acted with existing constitutional law in mind

and intended the act to function in a constitutional manner." NYT Cable TV v.

Homestead at Mansfield, Inc., 111 N.J. 21, 26 (1988) (quoting State v. Profaci,

56 N.J. 346, 349 (1970)).

      "A statute or regulation is facially unconstitutional for vagueness if it

'either forbids or requires the doing of an act in terms so vague that [persons] of

common intelligence must necessarily guess at its meaning and differ as to its

application.'" Karins v. Atl. City, 152 N.J. 532, 541 (1998) (quoting Connally

v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).

      In determining whether a statute is vague, "a common sense approach is

appropriate in construing the enactment." Chez Sez VIII, Inc. v. Poritz, 297 N.J.

Super. 331, 351 (App. Div. 1997) (citing SDJ, Inc. v. City of Houston, 837 F.2d
1286, 1278 (5th Cir. 1988)). The language of the statute "should be given its

ordinary meaning absent specific intent to the contrary." Mortimer v. Bd. of

Review, 99 N.J. 393, 398 (1985). "When examining statutory language for

vagueness, the test is whether a person of average intelligence comprehends the


                                                                            A-4499-16T1
                                         9
meaning of the words." Heyert v. Taddese, 431 N.J. Super. 388, 424 (App. Div.

2013) (citing State v. Afanador, 134 N.J. 162, 171 (1993)). Statutory language

should also be considered in the context of the whole act, and accorded a

common sense meaning that advances the legislative purpose.             Voges v.

Borough of Tinton Falls, 268 N.J. Super. 279, 285 (App. Div. 1993).

      Because the specific words delineated by Marc are not defined under

SASPA, we turn to their use in the statutory context and their ordinary meaning

to ascertain the Legislature's intent.

      "Risk" is defined as "possibility of loss or injury" or "someone or

something that creates or suggests a hazard."           Risk, Merriam-Webster,

https://www.merriam-webster.com/dictionary/risk (last accessed Feb. 6, 2019).

N.J.S.A. 2C:14-16(a)(1) requires a plaintiff to prove by a preponderance of the

evidence a defendant perpetrated "one or more acts of nonconsensual sexual

contact, sexual penetration, or lewdness, or any attempt at such conduct against

the alleged victim." Using the statutory context, a person of average intelligence

could comprehend a future "risk" to mean a defendant engaging again in

nonconsensual sexual conduct or attempting such conduct against the plaintiff.

Thus, the second definition of risk, "something or someone that creates or




                                                                          A-4499-16T1
                                         10
suggests a hazard," is the proper meaning of "risk" in the context of N.J.S.A.

2C:14-16(a)(2).

      As for "safety"5 and "well-being,"6 a person of reasonable intelligence can

comprehend the ordinary meaning of those words as requiring a finding that a

victim would not be safe or "happy, healthy, or prosperous," if he or she was

subjected to sexual violence from the defendant.           Similarly, the ordinary

meaning of "possibility,"7 "a chance that something might exist, happen, or be

true," is also comprehensible to a person of average intelligence. Because the

words employed in N.J.S.A. 2C:14-16(a)(2) are comprehensible using statutory

context and ordinary meaning, the statute is not unconstitutionally vague.

      In his analysis of the second factor, the judge considered Melissa's trauma

from the incident, and the "limited economic opportunity" in Cumberland



5
  "Safety" is defined as "the condition of being safe from undergoing or causing
hurt, injury, or loss."      Safety, Merriam-Webster, https://www.merriam-
webster.com/dictionary/safety (last accessed Feb. 6, 2019).
6
  "Well-being" is defined as "the state of being happy, healthy, or prosperous."
Well-being, Merriam-Webster, https://www.merriam-webster.com/dictionary/well-
being (last accessed Feb. 6, 2019).
7
  "Possibility" is defined as "the condition or fact of being possible." Possibility,
Merriam-Webster,        https://www.merriam-webster.com/dictionary/possibility
(last accessed Feb. 6, 2019).


                                                                             A-4499-16T1
                                        11
County that could lead to interaction between Melissa and Marc. He determined

an FPO was necessary as "there [was] a risk to the safety [and well-being] of

[Melissa] because of her concern that she could come across [Marc] in the

future."

         Under the totality of the circumstances present here, and the deference we

accord to the Family Part judge's credibility assessment of the parties and

witnesses, as well as his fact findings, we affirm the entry of a FPO because we

are satisfied the trial court applied the plain meaning of the statute.

         Marc also asserts the trial judge abused his discretion in awarding

attorney's fees. Because we conclude there is no statutory provision for an

award of counsel fees under SASPA, we are constrained to vacate the counsel

fee award.

         The PDVA provides for an award of attorney fees as an element of

compensatory damages. N.J.S.A. 2C:25-29(b)(4). Because fees are specifically

permitted under the PDVA statute, they are an enumerated exception under Rule

4:42-9(a)(8). As a result, an award of fees under the PDVA is not subject to the

considerations that apply to an award of counsel fees in a matrimonial action.

See Wine v. Quezada, 379 N.J. Super. 287, 293 (Ch. Div. 2005); see also R.

5:5-3.


                                                                           A-4499-16T1
                                         12
        In contrast, SASPA does not provide for an award of attorney's fees.

Although the Family Part judge granted counsel fees under Rule 5:3-5, we

cannot discern any authority in the rule for such an award. Rule 5:3-5(c) permits

an award of attorney's fees for "claims relating to family type matters."8 SASPA

was specifically implemented to expand remedies for victims of sexual violence,

who were ineligible for a restraining order because they lacked any familial or

dating relationship. As SASPA specifically eliminates any familial relationship

between the parties, we cannot see any authority within the Family Part rules to

permit an award of counsel fees in a SASPA action. 9 Furthermore, SASPA does


8
    Rule 5:3-5 provides in pertinent part:

              Subject to the provisions of R. 4:42-9(b), (c), and (d),
              the court in its discretion may make an allowance, both
              pendente lite and on final determination, to be paid by
              any party to the action, including, if deemed to be just,
              any party successful in the action, on any claim for
              divorce, dissolution of civil union, termination of
              domestic partnership, nullity, support, alimony,
              custody, parenting time, equitable distribution, separate
              maintenance, enforcement of agreements between
              spouses, domestic partners, or civil union partners and
              claims relating to family type matters.
9
  Following the enactment of SASPA, the judiciary issued procedures for the
implementation of SASPA. It designated all TPO applications to be filed in the
Family Division of the Superior Court during normal court hours. Contempt
proceedings regarding the violation of a protective order are also conducted by


                                                                          A-4499-16T1
                                        13
not fall within any of the enumerated actions under Rule 4:42-9 to permit the

award of attorney's fees.

      Affirmed in part, vacated in part.




a Family Part judge. We do not think the lodging of SASPA proceedings in the
Family Division suffices to render them "family matters" for the purposes of a
fee award under Rule 5:3-5.
                                                                       A-4499-16T1
                                      14